Citation Nr: 1435638	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-23 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for internal derangement, left knee status post arthrotomy and lateral meniscectomy with traumatic arthritis, prior to May 12, 2008 and from July 1, 2008. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee, prior to May 12, 2008 and from July 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2008, during the pendency of this appeal, the RO granted a temporary 100 percent convalescence rating for the Veteran's right and left knee disabilities under the provisions of 38 C.F.R. § 4.30 ("Paragraph 30") effective May 12, 2008 through June 30, 2008.  Therefore, his appeal now concerns whether he was entitled to a rating higher than 20 percent for the left knee disability and a rating higher than 10 percent for the right knee disability for the immediately preceding and succeeding periods.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board concludes that the October 2010 VA examination is not adequate for the purpose of adjudicating the Veteran's claims pertaining to an increased rating for his left and right knee disabilities.  Specifically, the October 2010 VA joints examination is not adequate for rating the Veteran's knee disabilities as the examiner stated that additional limitation of joint function based on pain, fatigue, weakness, lack of endurance and incoordination could not be determined.  The October 2010 VA examiner further stated that such could not be determined with resorting to mere speculation.  However, the October 2010 VA examiner did not provide a rationale as to why it would be speculation to determine any additional limitation of joint function, thus a remand is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Moreover, the last VA examination, in October 2010, is too remote to constitute a contemporaneous examination; thus, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Also, updated VA treatment records should be obtained and associated with the claims file.  The Veteran has most recently received treatment from the Edward Hines, Jr. VA Hospital in Hines, Illinois.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Edward Hines, Jr. VA Hospital and any associated outpatient clinics, since January 2010, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the Edward Hines, Jr. VA Hospital and any associated outpatient clinics, since January 2010, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his right knee and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available for review in conjunction with the examination. 

All ranges of motion involving the left knee and right knee joints should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to either knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with either knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of the left knee or right knee and, if so, its severity.

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



